Citation Nr: 0413224	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  97-03 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based on 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Jeffrey D. Stachewicz, 
Attorney


WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

M.S. Lane, Counsel
INTRODUCTION

The veteran served on active duty from December 1939 to 
November 1941.  He died in July 1996.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case first came before the Board in April 1998, when the 
Board denied the claim for DIC benefits under 38 U.S.C.A. § 
1318.  The Board also denied the appellant's claim of service 
connection for the cause of the veteran's death.  The 
appellant subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims.  The Court 
vacated the Board's April 1998 decision pertaining to the DIC 
claim and returned the matter for re-adjudication pursuant to 
a Joint Motion.  The Court also granted the motion to 
withdraw the claim of service connection for the cause of the 
veteran's death.  Thereafter, in June 1999, the Board 
remanded this case to the RO for additional development.

In April 2003, the Board attempted to notify the appellant of 
the lifting of the judicial stay in her DIC claim, of 
procedural changes in the law, and of an interpretive rule, 
pertaining to the regulation governing her DIC claim.  The 
Board's notice, sent to the appellant's address of record, 
was returned by the United States Postal Service as 
"Attempted-Not Known."

As for the judicial stay, the United States Court of Appeals 
for the Federal Circuit revised the stay directing VA to 
process all DIC claims, including "hypothetical entitlement" 
claims under 38 U.S.C.A. § 1318, except for claims to reopen 
on grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  
However before the appellant's DIC claim could be adjudicated 
on the merits, the Board remanded the case to the RO for 
compliance with Veterans Claims Assistance Act of 2000 
(VCAA). 

Thereafter, following issuance of VCAA notifice to the 
appellant, the RO issued a Supplemental Statement of the Case 
(SSOC) in January 2004 in which it continued to deny 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The case is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  In July 1996, the veteran died of pneumonia, which was a 
nonservice-connected cause of death. 

2.  At the time of his death, service connection was in 
effect for hearing loss, rated 100 percent disabling, from 
October 3, 1988; for suppurative otitis media, rated 10 
percent disabling; and for an appendectomy scar, rated 
noncompensable disabling. 

3.  At the time of death, the veteran was not receiving and 
he was not entitled to receive compensation for service-
connected disability rated totally disabling for a continuous 
period of at least 10 years immediately preceding death. 


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2003).




VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In this case, the RO's initial decision was made and the 
appeal was perfected prior to the enactment of the VCAA.  It 
is VA's position that Pelegrini is incorrect as it applies to 
a case where the initial RO decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case has not prejudiced the 
appellant's case for the reasons specified below.  

After the appeal had been perfected, the Board remanded the 
claim in July 2003 to the RO to ensure compliance with the 
VCAA.  In letters, dated in April and August 2003, the RO 
addressed the VCAA, notifying the appellant of the evidence 
necessary to substantiate her claim, namely, evidence that 
the veteran was totally disabled due to service-related 
disability for at least ten years immediately before his 
death.  The RO also notified the appellant that VA would 
obtain records from any Federal agency, including records of 
VA and the Social Security Administration and that she should 
provide information about records not held by a Federal 
agency, such as private medical records, which she could 
submit or authorization VA to obtain the records on her 
behalf.  She was given 60 and 30 days, respectively, to 
submit additional evidence.  In the April 2003 letter, the 
appellant was provided a copy of 38 C.F.R. § 3.22, providing 
actual notice of the requirements for DIC benefits, including 
the "entitled to receive" provision due to clear and 
unmistakable error in a VA decision, and of 38 C.F.R. 
§ 3.159(b)(1), containing notice to provide any evidence in 
her possession that pertained to the claim.  In the January 
2004 SSOC, the RO provided the reason for denying the claim. 

While the VCAA notice was not given prior to the first RO 
adjudication, VCAA notice subsequently provided by the RO 
complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Prinicipi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice).    

As for the content of the notices, that is, the 60 or 30 days 
for submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the 


United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory 
one-year period. 

Also, the content of the VCAA notice, it contained the 
provision that the appellant should submit any evidence in 
her possession that pertain to the claim.  38 C.F.R. 
§ 3.159(b)(1). 

For these reasons, the lack of pre-RO-decision notice was not 
prejudicial to the appellant and no further procedural 
development is required to comply with the duty to notify 
under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the VCAA notice was given, the 
appellant has not identified any additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis 

The veteran died in July 1996 of pneumonia, which was a 
nonservice-connected cause of death.  At the time of his 
death, service connection was in effect for bilateral hearing 
loss, which was rated 100 percent disabling from October 3, 
1988; for suppurative otitis media, rated 10 percent 
disabling; and for an appendectomy scar, rated noncompensably 
disabling. 
The appellant is seeking entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  She essentially contends that the 
veteran met the criteria for a total disability rating due to 
his hearing loss disability for at least 10 years prior to 
his death in July 1996.

Under 38 U.S.C.A. § 1318(a), when a veteran dies of a 
nonservice-connected cause, benefits are payable to the 
surviving spouse in the same manner as if the death were 
service connected, if the veteran's death was not the result 
of his own willful misconduct, and who was either in receipt 
of or entitled to receive compensation at the time of death 
for service-connected disabilities rated totally disabling 
for a continuous period of at least ten years immediately 
preceding death.  "Entitled to receive" means that at the 
time of death, the veteran had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of a disability rating. 
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. 

During the course of the appeal, the interpretation of 38 
U.S.C.A. § 1318(b) by the courts of competent jurisdiction 
has evolved.  A brief summary of the evolution is offered 
here to better understanding the Board's decision. 

In 1997, the United Stated Court of Appeals for Veterans 
Claims (CAVC) held that under 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22, a surviving spouse had the right to attempt 
to demonstrate that the veteran "hypothetically" would have 
been entitled to a different decision on a 
service-connection-related claim, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997). 

In Wingo v. West, 11 Vet. App. 307 (1998), the CAVC held that 
38 C.F.R. § 3.22(a), as it existed then, permitted a showing 
of "hypothetically"entitlement to DIC where the veteran had 
never filed a claim for compensation. 
In January 2000, in response to Wingo, VA revised 38 C.F.R. § 
3.22, to ensure that the regulation clearly expressed VA's 
interpretation of 38 U.S.C.A. § 1318, that is, that the award 
of DIC benefits depended on whether the veteran was receiving 
total disability compensation for the period of time required 
by 38 U.S.C.A. § 1318, or was entitled to receive the benefit 
but for clear and unmistakable error in the adjudication of a 
claim.  VA removed the ambiguous language that led to the 
CAVC's holding in Wingo about "hypothetical" entitlement as 
a basis for establishing DIC eligibility.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that revised 38 C.F.R. § 3.22 
constituted an interpretative rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, (Fed. Cir. 
2003) (NOVA II), the Federal Circuit held that VA properly 
determined that the "entitled to receive" language should be 
interpreted in the same way and that VA's interpretation of 
38 C.F.R. § 3.22 was reasonable.  The Federal Circuit also 
held that VA provided sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
"hypothetical" claims.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

In a letter dated in April 2002, the appellant's attorney 
argued that the RO and the Board are required to consider the 
issue of "hypothetical" entitlement because it was ordered 
to do so by the CAVC in the December 1998 order.  The 
attorney also argued that the "revised" DIC rules as set 
forth in 38 C.F.R. § 3.22 should not be applied to the 
appellant's case because such a change in regulation should 
not be applied retroactively.

However, as noted in NOVA I, the Federal Circuit found that 
VA's actions in amending 38 C.F.R. § 3.22 was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical" entitlement claims.  To the extent 
there has been any change in the regulation relevant to the 
claim, the change is not a substantive one that alters the 
appellant's rights, but rather clarified those rights.  So 
there is no issue of applying the version of the law more 
favorable to the appellant, as there has been no substantive 
change in the law during the pendency of the appeal.  In 
addition, the Federal Circuit found, in part, that VA was not 
bound by the prior CAVC decision in Green that construed 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 contrary to VA's 
interpretation and was free to challenge the statutory 
construction.  Therefore, because the Joint Motion was 
predicated on the CAVC's ruling in Green, the Board is not 
bound by the December 1998 Court Order to consider 
"hypothetical" entitlement.  See Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991) (A decision of the Court is binding 
unless or until overturned by the United States Court of 
Appeals for the Federal Circuit).  

Accordingly, the Board will proceed to adjudicate this claim 
under the current versions of 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22, which does not permit consideration of 
"hypothetical" entitlement.

The record reflects that, in November 1941, the veteran 
received on honorable discharge from the U.S. Army.  In a 
March 1946 rating decision, the RO granted service connection 
for defective hearing and otitis media, which was evaluated 
as 


20 percent disabling, effective June 25, 1945; and for an 
appendectomy scar, which was evaluated as non compensable, 
effective June 25, 1945.  The veteran did not appeal that 
decision.

In a May 1948 rating decision, the RO granted an increased 
evaluation of 30 percent for the veteran's service-connected 
otitis media with defective hearing, effective April 20, 
1948.  However, in a June 1958 rating decision, the RO 
reduced the disability rating assigned for the veteran's 
otitis media with defective hearing to 10 percent, effective 
June 29, 1958.  Neither of these rating decisions were 
appealed by the veteran.

In a December 1965 rating decision, the RO granted separate 
disability ratings of 20 percent for hearing loss and 10 
percent for otitis media, effective October 1, 1965.  The 
rating decision was not appealed.

In March 1981, the veteran filed a claim for increase.  He 
reported having been a patient for about three weeks at a VA 
Medical Center (MC) between June 1980 and August 1980.  The 
VAMC reported that there was no record of hospitalization 
since 1977 and no record of outpatient treatment since 1978. 

In an April 1981 letter, the RO requested that the veteran 
submit medical records showing that his service-connected 
disabilities had gotten worse.  In May 1981, the RO issued a 
second letter requesting that the veteran submit medical 
records showing that his disabilities had gotten worse.  In 
that letter, the RO noted that no further action could be 
taken on his claim until the requested evidence was received.  

No additional correspondence was received from the veteran 
until October 1988, at which time he filed a claim for 
increase for hearing loss.  Although that claim was initially 
denied, in a January 1993 rating decision, the RO awarded a 
100 percent evaluation for bilateral hearing loss, effective 
October 3, 1988.

The veteran died in July 1996.  At the time of his death, 
service connection was in effect for bilateral hearing loss, 
which was evaluated as 100 percent disabling, effective 
October 3, 1988; for suppurative otitis media, which was 
evaluated as 10 percent disabling, effective July 1, 1966; 
and for an appendectomy scar, which was evaluated as non-
compensable, effective April 1, 1946. 

As discussed above, the provisions of 38 C.F.R. § 3.22 limit 
the award of DIC benefits to cases where the veteran, during 
his lifetime, was receiving total service connected 
disability compensation for the period of time required by 
38 U.S.C.A. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim. 

The appellant contends that the effective date of the 100 
percent rating in the January 1993 rating decision should 
have been made effective since at least May 1986.  She 
essentially argues that there was medical evidence of record 
at that time, which supported the assignment of a 100 percent 
rating.  

The Board notes that the schedular criteria in effect prior 
to December 18, 1987, for bilateral hearing loss did not 
permit the assignment of a rating in excess of 80 percent for 
hearing loss.  38 C.F.R. § 4.85, Diagnostic Codes 6277-6297, 
effective prior to December 18, 1987.  So that the earliest, 
possible date for a 100 percent rating is December 1987.  
Which even it were established and it has not been, it is 
still short of the requirement for a total rating for the 
ten-year period immediately preceding the veteran's death.  
Thus, the only basis on which the appellant could argue that 
a 100 percent rating was warranted prior to that date is by 
alleging clear and unmistakable error in the January 1993 
rating decision. 

In the context of error in the January 1993 rating decision, 
the appellant relies on a January 2001 medical opinion from a 
private psychologist who determined that the medical evidence 
of record at the time of the veteran's death showed that he 
had been unemployable since at least 1982 due to his service-
connected hearing loss.  The appellant also relies on a 
deposition of a VA audiologist, which was conducted in May 
2001.  The VA audiologist expressed the opinion that it was 
more likely than not that, since 1982 or 1983, the veteran 
was unable to gain permanent, substantial employment as a 
result of his service-connected hearing loss. 

In order to establish CUE, the appellant must demonstrate 
that either the correct facts, as they were known at the 
time, were not before the adjudicators, or that the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  To prove the existence of clear and unmistakable 
error, the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly 
change the outcome of a prior decision.  Yates v. West, 213 
F.3d 1372, 1374 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1)  
Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. 
App. at 313-14).

As noted above, a determination that there was clear and 
unmistakable error must be based on the record that existed 
at the time of the prior decision.  Russell, 3 Vet. App. at 
314.  In other words, the Board cannot in hindsight apply 
facts not part of the record at the time of the 1993 rating 
decision in order to determine CUE in that decision.  For 
this reason, the medical opinions obtained in 2001 cannot be 
considered in determining whether CUE occurred in the 1993 
rating decision.  The Board therefore finds that the 
appellant has not established that the RO was "undebatably 
incorrect" in assigning an effective date of October 3, 1988, 
for the 100 percent rating for hearing loss.  Moreover, the 
argument pertaining to unemployability prior to 1988 amounts 
to a hypothetical claim of entitlement that lacks legal merit 
under 38 C.F.R. § 3.22. 

Because the veteran had not receive a total disability rating 
for at least ten years immediately preceding his death, and 
because the appellant has not established that the RO 
committed CUE in the January 1993 rating decision, the Board 
concludes that the preponderance of the evidence is against 
establishing entitlement to DIC benefits under 38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.  The benefit sought on appeal must 
accordingly be denied.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



